Citation Nr: 1816370	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected umbilical hernia.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to September 2000; from July 2007 to April 2008; and October 2009 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That rating decision, in pertinent part, granted service connection and assigned a 0 percent rating for umbilical hernia, effective January 27, 2011.  

In May 2015 and May 2017, the Board remanded the Veteran's claim for additional development.  The agency of original jurisdiction (AOJ) substantially complied with the remand orders and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The Veteran's umbilical hernia has been recurrent post-operatively and readily reducible, but an attempt at support by truss or belt is not evident from the record. 


CONCLUSION OF LAW

Throughout the appeal, the criteria for an initial rating in excess of 0 percent for a service-connected umbilical hernia have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.114, DC 7338 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Schedular Evaluation

The Veteran's service-connected umbilical hernia is currently rated as non-compensable under 38 C.F.R. § 4.114, DC 7338.  

Under DC 7338, a non-compensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible, and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.

The Veteran contends that a compensable rating is warranted because his umbilical hernia and resulting repair caused him to miss work and limited mobility while working.  

The Veteran initially filed an application for service connection for an umbilical hernia in July 2011.  Despite records for a number of medical issues, there is no regular treatment for the Veteran's umbilical hernia since September 2011.

The Veteran was afforded a VA examination in connection with his claim for service connection.  In the September 2011 examination, it was noted that he had complaints of abdominal pains.  At that time, he was not currently receiving treatment for the umbilical hernia nor had he been hospitalized or received surgery for this condition. The Veteran's physical examination noted that his abdomen was mostly within normal limits except that there was a reducible inguinal hernia the size of 1cm by 1cm on his right abdomen.  The examiner noted that it was not a true hernial protrusion and, therefore, could not be supported by a truss or belt. Further, the inguinal hernia was noted as remediable and operable. 

The Veteran was afforded a second VA examination in July 2017.  The VA examiner noted that the Veteran had surgery in October 2011 and that the healing was only temporary until he noticed more pain.  At an unspecified time, his mesh tore and the hernia resurfaced.  After examination, it was noted that the Veteran had a recurrent medium size hernia, which was obvious on exam, for which he had not been using a truss or belt.  Further, the examiner noted the hernia was reducible and that the Veteran should perform no heavy lifting and that he had some discomfort. 

Based on review of the medical and lay evidence of record, the Board finds that entitlement to a compensable rating for the Veteran's umbilical hernia is not warranted under DC 7338 at any time during the period on appeal.  

The Board notes that the main residual the Veteran is experiencing following his hernia repair is pain in the area of the repaired hernia, with resulting work limitations, but his pain has not resulted in a recurrence of his previous hernia.  As mentioned previously, assignment of a compensable rating under DC 7338 is warranted if a hernia is postoperative recurrent, readily reducible, and well supported by truss or belt.  While the evidence of record shows that the Veteran's umbilical hernia is recurrent and readily reducible, there is no evidence to suggest that it can (or cannot) be supported by a truss or belt.  At the examination in September 2011, it was noted that it could not be supported by a truss or belt because the hernia was too small.  DC 7338 does not provide for a higher rating based on residual pain or work limitations resulting from a hernia repair.    

The Board acknowledges that the Veteran is competent to report observable symptoms, e.g. pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability nor is he competent to attribute pain to a specific diagnosis.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  As such, the Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based on the above, the Board finds that the criteria for an initial compensable rating under DC 7338 for an umbilical hernia repair are not met in the absence of evidence of a postoperative hernia that is recurrent, readily reducible, and well supported by truss or belt.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Throughout the appeal, the criteria for an initial rating in excess of 0 percent for service-connected umbilical hernia have not been met.




_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


